
	
		III
		110th CONGRESS
		1st Session
		S. RES. 232
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2007
			Mr. Allard (for himself
			 and Mr. Salazar) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Colorado
		  at Boulder Men’s Cross Country team for winning the 2006 National Collegiate
		  Athletic Association Division I Men’s Cross Country
		  Championship.
	
	
		Whereas, on November 20, 2006, the University of Colorado
			 at Boulder men’s cross country team (referred to in this preamble as the
			 Colorado Buffaloes) won the 2006 National Collegiate Athletic
			 Association (NCAA) Division I Men’s Cross Country National Championship in
			 Terre Haute, Indiana;
		Whereas the Colorado Buffaloes team of junior Brent
			 Vaughn, junior Stephen Pifer, senior Erik Heinonen, junior James Strang, and
			 senior Billy Nelson won the NCAA Cross Country Championships with a score of
			 94, which was 48 points ahead of their nearest opponent;
		Whereas this championship is the Colorado Buffaloes men’s
			 cross country team’s 3rd national championship and also their 3rd championship
			 in 6 years;
		Whereas the Colorado Buffaloes won the Big 12 Conference
			 Championship for the 11th consecutive year and the NCAA Mountain Region
			 Championship for the 4th consecutive year in 2006;
		Whereas senior Erik Heinonen and junior Brent Vaughn were
			 named to the United States Track and Field and Cross Country Coaches
			 Association (USTFCCCA) All-Academic Men’s Team;
		Whereas Colorado Buffaloes Head Coach Mark Wetmore was
			 named USTFCCCA Men’s Cross Country Coach of the Year for 2006;
		Whereas Colorado Buffaloes Head Coach Mark Wetmore has
			 successfully coached the University of Colorado men’s and women’s cross country
			 teams to top 10 finishes in all of his 12 years as head coach; and
		Whereas this championship marks the 23rd national title in
			 the University of Colorado’s athletic history and the 2nd championship of 2006:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)Congratulates the
			 University of Colorado men’s cross country team, the Colorado Buffaloes, for
			 winning the 2006 NCAA Division I Men’s Cross Country Championship;
			(2)Recognizes the
			 achievements of all the players, coaches, students, and support staff whose
			 dedication was instrumental in helping the Colorado Buffaloes win the 2006 NCAA
			 Division I Men’s Cross Country Championship; and
			(3)Respectfully
			 requests the Secretary of the Senate to transmit copies of this resolution to
			 the following for appropriate display—
				(A)The University of
			 Colorado at Boulder;
				(B)The President of
			 the University of Colorado, Hank Brown;
				(C)The Chancellor of
			 the University of Colorado at Boulder, Dr. G.P. Bud
			 Peterson;
				(D)The Athletic
			 Director of the University of Colorado at Boulder, Mike Bohn; and
				(E)The Head Coach of
			 The University of Colorado at Boulder men’s cross country team, Mark
			 Wetmore.
				
